Citation Nr: 1135856	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right arm radial nerve neuropathy from January 1, 2007, to November 17, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for right arm radial nerve neuropathy from November 17, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for status-post right shoulder rotator cuff repair from January 1, 2007, to November 17, 2009.

4.  Entitlement to an evaluation in excess of 30 percent for status-post right shoulder rotator cuff repair from November 17, 2009.

5.  Entitlement to a separate rating for a surgical scar associated with status-post right shoulder rotator cuff repair.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine from January 1, 2007, to November 17, 2009.

7.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine from November 17, 2009.

8.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the cervical spine from January 1, 2007, to November 17, 2009.

9.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine from November 17, 2009.

10.  Entitlement to a compensable evaluation for status-post left knee surgery from January 1, 2007, to March 24, 2008.

11.  Entitlement to an evaluation in excess of 20 percent for status-post left knee surgery from March 24, 2008, to November 17, 2009.

12.  Entitlement to an evaluation in excess of 10 percent for status-post left knee surgery from November 17, 2009.

13.  Entitlement to a compensable evaluation for status-post right knee surgery from January 1, 2007, to March 24, 2008.

14.  Entitlement to an evaluation in excess of 10 percent for status-post right knee surgery from March 24, 2008.

15.  Entitlement to a separate disability rating for gastroesophageal reflux disease (GERD) and hiatal hernia.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2009, the Board granted an increase to a 30 percent (from 10 percent) rating for service-connected gall bladder removal with chronic diarrhea, effective from January 1, 2007.  At that time, the Board remanded the remaining issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  By an August 2009 rating decision, the Appeals Management Center (AMC) implemented the July 2009 rating grant. 

In the July 2009 decision, the Board also referred a claim of service connection for depression to the AOJ.  It does not appear that this issue has been addressed and it is again referred to the AOJ.

(The decision below addresses the Veteran's claims on appeal other than the issue of entitlement to a separate rating for a surgical scar associated with status-post right shoulder rotator cuff repair and the claim for TDIU.  Those issues are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  From January 1, 2007, the Veteran's service-connected right arm radial nerve neuropathy has resulted in disability tantamount to no worse than moderate incomplete paralysis of the radial nerve.

2.  From January 1, 2007, to November 17, 2009, the Veteran's service-connected status-post right shoulder rotator cuff repair resulted in disability approximating range of motion well exceeding the shoulder level, even with consideration of painful motion.

3.  From November 17, 2009, the Veteran's service-connected status-post right shoulder rotator cuff repair has resulted in disability approximating no worse than limitation of the right arm to midway between side and shoulder level with consideration of painful motion.

4.  From January 1, 2007, to March 20, 2008, the Veteran's service-connected degenerative disc disease of the lumbar spine was manifested by limitation of forward flexion of the thoracolumbar greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and muscle spasm; abnormal gait, abnormal spine contour, ankylosis, related objective neurologic abnormality, or any incapacitating episode as defined by VA was not shown.

5.  From March 20, 2008, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; ankylosis, related objective neurologic abnormality, or any incapacitating episode as defined by VA has not been shown.

6.  From January 1, 2007, to March 20, 2008, the Veteran's service-connected degenerative arthritis of the cervical spine was as likely as not manifested by muscle spasms resulting in an abnormal spine contour; forward flexion of the cervical spine limited to 15 degrees or less, ankylosis, related objective neurologic abnormality, or any incapacitating episode as defined by VA was not shown.

7.  From March 20, 2008, to November 17, 2009, the Veteran's service-connected degenerative arthritis of the cervical spine was manifested by limitation of forward flexion of the cervical spine to 15 degrees or less; ankylosis, related objective neurologic abnormality, or any incapacitating episode as defined by VA was not shown.

8.  From November 17, 2009, the Veteran's service-connected degenerative arthritis of the cervical spine has been manifested by limitation of forward flexion of the cervical spine to 30 degrees; forward flexion of the cervical spine limited to 15 degrees or less, ankylosis, related objective neurologic abnormality, or any incapacitating episode as defined by VA has not been shown.

9.  From January 1, 2007, to March 20, 2008, the Veteran's service-connected status-post left knee surgery was manifested by pain with normal range of motion; recurrent subluxation or lateral instability was not shown.

10.  From March 20, 2008, to November 17, 2009, the Veteran's service-connected status-post left knee surgery was manifested by pain with functional loss equating to limitation of flexion to no worse than 60 degrees and extension to 15 degrees; recurrent subluxation or lateral instability was not shown.

11.  From November 17, 2009, the Veteran's service-connected status-post left knee surgery has been manifested by pain with functional loss equating to limitation of flexion to no worse than 60 degrees and full extension; recurrent subluxation or lateral instability has not been shown.

12.  From January 1, 2007, to March 20, 2008, the Veteran's service-connected status-post right knee surgery was manifested by pain with normal range of motion; recurrent subluxation or lateral instability was not shown.

13.  From March 20, 2008, the Veteran's service-connected status-post left knee surgery has been manifested by pain with functional loss equating to limitation of flexion to no worse than 60 degrees and extension to no worse than 5 degrees; recurrent subluxation or lateral instability has not been shown.

14.  From January 1, 2007, the Veteran's service-connected GERD and hiatal hernia have been productive of mild symptoms; symptoms resulting in considerable or severe impairment to health have not been shown.

15.  The Veteran's gall bladder removal with diarrhea is the Veteran's predominant service-connected disability affecting the digestive system.


CONCLUSIONS OF LAW

1.  From January 1, 2007, to November 17, 2009, the criteria for a 30 percent rating for service-connected right arm radial nerve neuropathy were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2010).

2.  From January 1, 2007, the criteria for a rating in excess of 30 percent for service-connected right arm radial nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2010).

3.  From January 1, 2007, to November 17, 2009, the criteria for a rating in excess of 10 percent for service-connected status-post right shoulder rotator cuff repair were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 (2010).

4.  From November 17, 2009, the criteria for a rating in excess of 30 percent for service-connected status-post right shoulder rotator cuff repair have not been met.  

38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 (2010).

5.  From January 1, 2007, to March 20, 2008, the criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

6.  From March 20, 2008, to November 17, 2009, the criteria for a 40 percent rating for degenerative disc disease of the lumbar spine were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

7.  From March 20, 2008, the criteria for a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

8.  From January 1, 2007, to March 20, 2008, the criteria for a 20 percent rating for degenerative arthritis of the cervical spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5242 (2010).

9.  From January 1, 2007, to March 20, 2008, the criteria for a rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

10.  From March 20, 2008, to November 17, 2009, the criteria for a 30 percent rating for degenerative arthritis of the cervical spine were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

11.  From March 20, 2008, to November 17, 2009, the criteria for a rating in excess of 30 percent for service-connected degenerative arthritis of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

12.  From November 17, 2009, the criteria for a rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

13.  An effective date of March 20, 2008, for the award of a 20 percent rating for service-connected status-post left knee surgery is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.155 (2010).

14.  From January 1, 2007, to March 20, 2008, the criteria for a compensable rating for service-connected status-post left knee surgery were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2010).

15.  From March 20, 2008, to November 17, 2009, the criteria for a rating in excess of 20 percent for service-connected status-post left knee surgery were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2010).

16.  From November 17, 2009, the criteria for a rating in excess of 10 percent for service-connected status-post left knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2010).

17.  An effective date of March 20, 2008, for the award of a 10 percent rating for service-connected status-post right knee surgery is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.155 (2010).

18.  From January 1, 2007, to March 20, 2008, the criteria for a compensable rating for service-connected status-post right knee surgery were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2010).

19.  From March 20, 2008, the criteria for a rating in excess of 10 percent for service-connected status-post right knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2010).

20.  The criteria for a rating in excess of 10 percent for service-connected GERD and hiatal hernia have not been met; a rating separate from service-connected gall balder removal with diarrhea (which has been rated as 30 percent disabling) would violate the rule against pyramiding for disabilities of the digestive system.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.14, 4.7, 4.113, 4.114, Diagnostic Codes 7318, 7346 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Here, as described on the title page, the Veteran has been awarded service connection for disabilities involving the right arm radial nerve, right shoulder, lumbar spine, cervical spine, left knee, right knee, and GERD with hiatal hernia.  He has appealed the initial ratings that were assigned.  Consequently, a remand for further VCAA notification is not necessary for these claims.  In any event, by way of March 2008 and August 2009 notice letters, the Veteran and his representative were notified of the general criteria for assigning disability ratings and effective dates.  Additionally, the TDIU issue is considered to be an aspect of the Veteran's appeal of the initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the notice letters, he was told that as much as a 100 percent rating may be assigned and that the impact on employment is addressed when evaluating the disabilities.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal (other than the right shoulder scar that is addressed in the remand section).  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran has submitted records from Hill Air Force Base (AFB) and Mountain Land Physical Therapy and Rehabilitation.  Pursuant to the Board's July 2009 remand, more recent records were obtained from Hill AFB.  Additional records from Mountain Land were also to be obtained but it appears that no such records exist.  The Veteran did not respond to letters regarding Mountain Land.  Moreover, a March 2008 record from Hill AFB indicates that the Veteran was being referred to an outside physical therapy source for evaluation.  Such an evaluation, dated March 24, 2008, has already been associated with the claims file.  Therefore, a remand for a record request to Mountain Land is not necessary.

Furthermore, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  Pursuant to the Board's July 2009 remand, a more recent examination was conducted in November 2009.  The examination report, along with an addendum, provides adequate information and evidence by which to evaluate the Veteran's service-connected disabilities in the context of the rating criteria.  The report was created after a review of the claims file, and an interview and examination of the Veteran.  The Veteran was also afforded a hearing before the Board in April 2008, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Service connection was awarded effective as of January 1, 2007 for each of the disabilities on appeal.  Additionally, staged ratings were established by the AMC for each disability other than for gall bladder removal / GERD with hiatal hernia.

A. Right Arm Radial Nerve Neuropathy

The Veteran's service-connected right arm radial nerve neuropathy has been evaluated under Diagnostic Code 8514 for "paralysis or incomplete paralysis of the musculospiral (radial) nerve."  Mild, moderate, and severe incomplete paralysis of the radial nerve warrants ratings of 20, 30, and 50 percent, respectively, for the major extremity.  A 70 percent rating is warranted where there is complete paralysis of the radial nerve of the major extremity.  38 C.F.R. § 4.124a (Diagnostic Code 8514) (2010).  The evidence shows that the Veteran is right handed.

A note accompanying the rating criteria states, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran states that this disability results in pain, numbness, and tingling in the right arm.  He underwent a general physical VA examination in August 2006.  The August 2006 VA examiner described these symptoms but he did not provide an opinion as to the level of severity in terms of mild, moderate, severe, or complete paralysis.  The Veteran also testified at his hearing that he is unable to grip with his right hand.

The Veteran underwent additional VA examination in November 2009.  Symptoms of hypoesthesia, numbness, tingling, and burning along the dorsum of the right arm were described.  The Veteran's grip strength of the right hand was at least half that of the left hand, although the large discrepancy suggested to the examiner there may have been poor effort.  The examiner noted that the symptoms fit with a C5-6 distribution but ultimately determined that the disability was not the result of cervical radiculopathy.  The diagnosis was right arm dorsal paresthesias in a C5-6 distribution.

Significantly, in a December 2009 addendum, the examiner restated the Veteran's symptomatology and indicated that involvement is all sensory in nature.  Additionally, the examiner expressly characterized the impairment as "moderate" in nature.  The examiner noted that this was the case given the subjective report of experiences, the wholly sensory involvement, and the Veteran's use of up to 1800mg of Neurontin in a day just to stay at baseline.

The Veteran's disability is rated as 30 percent disabling from November 17, 2009.  That date is the day the November 2009 VA examination was conducted.  A 30 percent rating is appropriate based on this evidence.  The VA examiner expressly characterized the disability as "moderate" in nature.  Such impairment warrants a 30 percent rating.  See 38 C.F.R. § 4.12a (Diagnostic Code 8514).  This is so particularly given that the involvement is wholly sensory in nature.  The determination that the impairment is moderate was made after interviewing and examining the Veteran, as well as reviewing the information in the claims file.  No other medical professional has expressly characterized the level of impairment of the disability and the evidence does not suggest it more closely approximates severe incomplete paralysis or complete paralysis of the radial nerve.  Moreover, at his hearing, the Veteran expressly contended that the disability was of moderate impairment.

The Board notes that the symptomatology set forth in the November 2009 examination report and addendum is similar to the type of symptoms that were identified in the August 2006 VA examination report and that the Veteran has experienced throughout the claims process.  Therefore, the Board concludes that a 30 percent rating is also warranted for the rating period January 1, 2007, to November 17, 2009.


B. Status-Post Right Shoulder Rotator Cuff Repair

The Veteran's service-connected status-post right shoulder rotator cuff repair was initially evaluated under Diagnostic Code 5024 as analogous to "tenosynovitis."  Diagnostic Code 5024 states that tenosynovitis is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a (Diagnostic Code 5024) (2010).  Diagnostic Code 5003 in turn provides that degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 5003).

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  Under that diagnostic code, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201).  As noted previously, the evidence shows that the Veteran is right handed.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran states that this disability results in pain and weakness.  At his hearing, the Veteran testified that he is unable to lift his right arm above shoulder level.  The Veteran underwent a general physical VA examination in August 2006.  He reported that his symptoms included weakness, stiffness, lack of endurance, locking pain, and fatigability that occurred on a constant basis.  In regards to the range of motion of the Veteran's right shoulder, he had flexion to 155 degrees, abduction to 140 degrees, external rotation to 45 degrees and internal rotation to 50 degrees.  The examiner noted that the Veteran's motion was limited by pain at the end of his motion.  It was also noted that range of motion was not limited by repetitive use, weakness, lack of endurance, or incoordination.  X-rays revealed no notable findings other than an excision of the distal part of the clavicle.  A diagnosis of status-post right shoulder surgery was provided.

In October 2006, after the VA examination but prior to exiting military service, the Veteran was seen at Hill AFB with a complaint of chronic right shoulder pain.  His range of motion was better as he had forward flexion of the right arm to 165 degrees, external rotation to 85 degrees, and internal rotation to 70 degrees.  X-rays revealed no bony injury at that time.

In March 2008, the Veteran was seen at Hill AFB with decreased range of motion and strength in the right shoulder.  He was evaluated by Mountain Land that month.  The Veteran had forward flexion of the right arm to 135 degrees, abduction to 115 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees.  It was noted that the Veteran's right shoulder had rotator cuff weakness and decreased motion secondary to pain at the end range.

The Veteran was treated at Hill AFB again in June 2009 and August 2009 for right shoulder problems.  An x-ray was normal.  A MRI showed a partial thickness tear of the supraspinatus and infraspinatus tendons, as well as an irregular appearance of the labrum which may have represented chronic degeneration and fraying.  The Veteran had right shoulder pain with limited abduction.  Range of motion in terms of degrees was not noted at that time.

Pursuant to the Board's July 2009 remand, the Veteran underwent additional VA examination in November 2009.  A history of two right shoulder surgeries was noted.  The Veteran reported experiencing pain that was aggravated by lifting his right arm over his head.  Range of motion testing showed forward flexion to 90 degrees.  However, after repetitive motion, forward flexion was to only 60 degrees on two occasions.  Abduction was to 80 degrees, external rotation was to 20 degrees, and internal rotation was to 30 degrees.  The Veteran reported pain throughout those entire ranges of motion.  The examiner stated that the Veteran's range of motion of the right shoulder was limited purely from a pain standpoint.  No additional radiographs were taken as the examiner was able to review recent reports that the Veteran brought to the examination.  The diagnosis was right shoulder impingement syndrome with rotator cuff tears.  In the December 2009 addendum, the examiner clarified that degenerative changes were not seen in the right shoulder, that the Veteran demonstrated pain throughout the entire range of motion, and that there were no further DeLuca complications with repetitive ranges of motion.

Although arthritis has not been evident in the right shoulder, Diagnostic Code 5201 is the appropriate diagnostic code for evaluating the Veteran's disability as limitation of motion of the arm is the primary manifestation.  Other diagnostic codes involving the shoulder and arm are not applicable as the evidence has not shown that there is ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200, 5202, 5203).

The Veteran's disability is rated as 30 percent disabling from November 17, 2009.  That date is the day the November 2009 VA examination was conducted.  A 30 percent rating is appropriate based on this evidence.  Although the Veteran's forward flexion of the right shoulder was at first limited to shoulder level (90 degrees), he could only flex to 60 degrees on repeat testing on account of pain.  The range of motion was not limited to midway between side and shoulder (45 degrees).  However, with consideration of the effects of painful motion, the Veteran's forward flexion more closely approximates 45 degrees than 90 degrees.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Thus, a 30 percent rating is warranted which has already been assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).

An even higher rating is not warranted from November 17, 2009 as the evidence does not show that the Veteran's forward flexion of the right shoulder approximates limitation to 25 degrees from the side.  Although the VA examiner noted that the Veteran experienced pain throughout the entire range of motion, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) (holding that a veteran is not entitled to the maximum disability rating under a diagnostic code pertaining to limitation of motion of a joint solely because the veteran experiences pain throughout the entire range of motion of the joint).  In the Veteran's case, the VA examiner found that forward flexion was limited to 60 degrees on repetitive testing with painful motion and indicated that no further DeLuca complications with repetitive ranges of motion.  Thus, the Veteran's forward flexion of the right shoulder does not approximate limitation to 25 degrees from the side even with consideration of painful motion and other factors, and the effect of such painful motion is already contemplated in the 30 percent rating.

Unlike the right arm radial nerve neuropathy claim, the evidence does not show that the Veteran has experienced similar symptomatology pertaining to the right shoulder throughout the claims process.  Prior to the November 17, 2009 VA examination, range of motion testing did not show similar limitation of forward flexion approximating 45 degrees.  Instead, forward flexion was measured to 155 degrees, 165 degrees, and 135 degrees.  Abduction was measured to 140 degrees and 115 degrees.  Painful motion was noted at the end of the ranges.  Accordingly, at most the Veteran's motion of the right shoulder approximated shoulder level (90 degrees) with consideration of painful motion.  This level of disability is contemplated by the 10 percent rating that was initially assigned.  The November 2009 VA examination was the earliest evidence that reflected a worsening in the disability to a level of 30 percent disabling.  Consequently, a rating in excess of 10 percent is not warranted for status-post right shoulder rotator cuff repair from January 1, 2007, to November 17, 2009.


C. Degenerative Disc Disease of the Lumbar Spine

The Veteran's service-connected degenerative disc disease of the lumbar spine has been evaluated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  Under that diagnostic code, the General Rating Formula for Diseases and Injuries of the Spine is used.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5242).

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Code 5242).

Additionally, the regulations pertaining to rating the spine provide that intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, the Veteran is service connected for degenerative disc disease of the lumbar spine.  Under this formula, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

At his hearing, the Veteran testified that this disability results in painful motion and that he also experiences pain and numbness that radiates to his left leg.  He also indicated that his doctor told him to lie down for 12 hours every week.  The Veteran underwent a general physical VA examination in August 2006.  He reported that his symptoms included low back that sometimes radiated to the left leg.  Significantly, it was noted that the Veteran had not been incapacitated.  In regards to the range of motion of the thoracolumbar spine, he had flexion to 75 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally and rotation to 30 degrees bilaterally.  The examiner noted that the Veteran's flexion was limited by pain at the end of his motion.  It was also noted that range of motion was not limited by repetitive use, pain, weakness, lack of endurance, or incoordination.  X-rays revealed no arthritic changes but there was decreased intervertebral space at L5-S1 consistent with degenerative disc disease.  The diagnosis was provided as degenerative disc disease at L5-S1.  

In November 2007, the Veteran was seen at Hill AFB for a complaint of low back pain this time radiating to the right lower extremity.  A Straight leg raise test was positive on the right side.  However, strength was normal and there were not sensory examination abnormalities.  Although motion of the lumbosacral spine was normal, there were spasms evident on examination.  The Veteran was assessed with lumbago.

In March 2008, the Veteran was seen at Hill AFB with a complaint of low back pain and an assessment of lumbago.  He was evaluated by Mountain Land that month.  It was noted that the Veteran had decreased motion of the lumbar spine with 20 percent of normal flexion, 5 percent of normal extension, 10 percent of normal lateral side bending bilaterally, and 20 percent of normal rotation bilaterally.

Pursuant to the Board's July 2009 remand, the Veteran underwent additional VA examination in November 2009.  A history was noted of the Veteran experiencing low back pain that radiated down his left leg.  Significantly, the examiner stated that there was no bowel or bladder involvement with the spine and there were no incapacitating episodes.  Range of motion testing showed flexion to 20 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 5 degrees bilaterally.  The examiner noted that there was pain at the end of the range of each motion.  X-rays of the lumbar spine were taken and they were normal.  The diagnosis was lumbar spine strain.

In the December 2009 addendum, the examiner stated that there were no spasms of the thoracolumbar spine and that there was pain at the end of all ranges of motion.  The examiner noted that the Veteran's repetitive motion was without any further loss of function or loss of range of motion due to any pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  As there were no muscle spasms, the examiner stated that there was no guarding that was severe enough for any lordosis or abnormal kyphosis.  In regards to possibly associated neurologic abnormalities, the examiner restated that there was no bowel or bladder involvement.  Additionally, the examiner indicated that no radiculopathy of the lower extremities was provoked during the examination.  The examiner stated that no diagnosis of radicular symptoms was made.  Although there was a possible S1 distribution reported by the Veteran, a normal x-ray without any evidence of neural foraminal compromise or central canal stenosis, it would less likely be the case that the complaints involving the lower extremities are associated or caused by the lumbar spine.

The Veteran's disability is rated as 40 percent disabling from November 17, 2009.  That date is the day the November 2009 VA examination was conducted.  A 40 percent rating is appropriate based on this evidence.  Because the Veteran's forward flexion of the thoracolumbar spine was shown to be 30 degrees or less (measured as limited to 20 degrees), a 40 percent rating is warranted which has already been assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).

An even higher rating is not warranted from November 17, 2009 as the evidence does not show that unfavorable ankylosis of the thoracolumbar spine or entire spine exists.  Additionally, incapacitating episodes having a total duration of at least 6 weeks during in a 12-month period have not been shown.  The VA examiner expressly noted that there had been no incapacitating episodes at all.  Although the Veteran referred to a recommendation by his doctor to rest for 12 hours every week, the medical professional who reviewed the claims file and examined the Veteran did not find evidence of incapacitating episodes, at least as defined by the rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  Moreover, a separate rating for associated objective neurologic abnormalities is not warranted.  Bowel and bladder involvement was expressly found to not exist.  Although the Veteran reports symptoms of pain radiating to the lower extremities, the VA examiner explicitly considered whether there was radiculopathy and determined that the evidence showed that a diagnosis should not be made in that regard.  Thus, there are no separate objective neurologic abnormalities for which to assign a separate disability rating.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).  Consequently, a rating in excess of 40 percent is not warranted from November 17, 2009.

The evidence tends to show that the Veteran's service-connected lumbar spine disability worsened to the level of 40 percent disabling earlier than the November 17, 2009 VA examination.  Although the March 2008 report from Mountain Land did not set forth the Veteran's range of motion of the lumbar spine in terms of degrees, the noted percentages are useful to approximating his range of motion at that time.  For instance 20 percent of normal forward flexion of the thoracolumbar spine would equate to forward flexion to 18 degrees.  Extension, lateral flexion, and rotation were also decreased.  The limitation to 18 degrees of forward flexion is similar to the 20 degrees measured at the time of the November 2009 VA examination.  Because the March 2008 report is earlier evidence that the Veteran's disability worsened, the 40 percent rating (for forward flexion to 30 degrees or less) is warranted from that time.  The report is dated March 24, 2008.  However, the report notes that the Veteran was examined on March 20, 2008.  Thus, the 40 percent rating is effective from March 20, 2008.

Prior to March 20, 2008, the evidence does not show that a rating in excess of the initially assigned 10 percent is warranted for degenerative disc disease of the lumbar spine.  Although a worsening was evident on March 20, 2008, the Veteran had normal range of motion of the lumbosacral spine as recently as November 2007 when he was seen at Hill AFB for lumbago.  Prior to that time (at the August 2006 VA examination), forward flexion was measured as limited to no worse than 75 degrees while extension, lateral flexion, and rotation were normal.  Although the Veteran experienced painful forward flexion, the pain was exhibited at the end of the range of motion (75 degrees) and the VA examiner further stated that the range of motion was not further limited by repetitive use, pain fatigue, weakness, lack of endurance, or incoordination.  Thus, forward flexion did not approximate a limitation to 60 degrees or less even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Additionally, the combined range of motion of the thoracolumbar spine was not 120 degrees or less.  Although spasms were evident when the Veteran was seen in November 2007 at Hill AFB, there was no indication that the spasms resulted in an abnormal gait or abnormal spinal contour.

In addition, incapacitating episodes having a total duration of at least 2 weeks during in a 12-month period were not shown prior to March 20, 2008.  The August 2006 VA examiner expressly noted that there had been no incapacitating episodes at all.  As noted previously, although the Veteran referred to a recommendation by his doctor to rest for 12 hours every week, the VA examiner did not find evidence of incapacitating episodes, at least as defined by the rating criteria.  Moreover, the treatment records from Hill AFB do not show that bed rest was prescribed by a physician even when the Veteran was seen for complaints of low back pain.  Thus, despite the Veteran's characterization of his circumstances as being prescribed bed rest, this is not supported by the record.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  Furthermore, similar to the analysis noted above, a separate rating for associated objective neurologic abnormalities is not warranted during this rating period.  The Veteran has consistently reported experiencing pain radiating to his lower extremities and a straight leg test was positive in November 2007.  However, no diagnosis of radiculopathy or other neurologic abnormality was made.  The November 2009 VA examiner was the only medical professional who squarely addressed the matter finding that a diagnosis could not be made based on the evidence.  Therefore, a separate rating for an objective neurologic abnormality is not warranted at any point during the claim process.  

In sum, while a worsening of the disability was seen as early as March 20, 2008, the level of disability prior to that time is contemplated by the 10 percent rating that was initially assigned.  Consequently, a rating in excess of 10 percent is not warranted for degenerative disc disease of the lumbar spine from January 1, 2007, to March 20, 2008.

D. Degenerative Arthritis of the Cervical Spine

The Veteran's service-connected degenerative disc disease has been evaluated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  The rating criteria were previously noted in the section pertaining to the lumbar spine.  Notably, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71 (Diagnostic Code 5242).

At his hearing, the Veteran testified that this disability results in neck pain and painful motion.  The Veteran underwent a general physical VA examination in August 2006.  He reported experiencing neck pain.  Significantly, it was noted that the Veteran had not been incapacitated.  In regards to the range of motion of the cervical spine, he had flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally, and right rotation to 70 degrees and left rotation to 60 degrees.  The examiner noted that the Veteran's right and left rotation was limited by pain at the end of his motion.  It was also noted that range of motion was not limited by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  X-rays revealed loss of lordosis of the cervical spine consistent with muscle spasms.  There were osteophytes at C5-6 with normal intervertebral disc spaces.  The diagnosis was provided as degenerative arthritis of the cervical spine.

In October 2006, after the VA examination but prior to his exit from service, the Veteran was seen at Hill AFB primarily for right shoulder problems.  At that time, the cervical spine was characterized as normal.  However, it was noted that an EMG (electromyography) study showed some signs of cervical radiculopathy.  

In March 2008, the Veteran was seen at Hill AFB with a complaint of neck pain.  He was evaluated by Mountain Land that month.  It was noted that the Veteran had decreased motion of the cervical spine with 20 percent of normal flexion, 10 percent of normal extension, 20 percent of normal lateral side bending bilaterally, and 20 percent of normal rotation bilaterally.

The Veteran was treated at Hill AFB again from June 2009 to August 2009 for neck problems.  An x-ray showed mild degenerative changes of the cervical spine.  A MRI showed mild multilevel degenerative disease without high-grade spinal canal or foraminal stenosis.  The Veteran had neck pain with motion.  Range of motion in terms of degrees was not noted at that time.  The Veteran was assessed with cervical neuritis and cervicalgia.

Pursuant to the Board's July 2009 remand, the Veteran underwent additional VA examination in November 2009.  A history was noted of the Veteran experiencing neck pain and stiffness.  Significantly, the examiner stated that there was no bowel or bladder involvement with the neck and there were no incapacitating episodes.  The examiner noted that the Veteran had not been prescribed bed rest, but that the Veteran stated that he will self prescribe bed rest.  Range of motion testing showed flexion to 30 degrees, extension to 40 degrees, lateral flexion to 20 degrees bilaterally, and right rotation to 30 degrees and left rotation to 45 degrees.  The examiner noted that there was pain at the end of the range of each motion.  There was paravertebral tenderness but no spasms present.  The examiner elicited radicular symptoms from the Veteran but they were on the opposite side of what would have been expected.  Therefore, the examiner could not assess true radiculopathy.  No additional radiographs were taken as the examiner was able to review recent reports that the Veteran brought to the examination.  The diagnosis was cervical degenerative disc disease with no evidence of radiculopathy on examination.

In the December 2009 addendum, the examiner stated that there were no spasms of the cervical spine and that there was pain at the end of all ranges of motion.  The examiner noted that the Veteran's repetitive motion was without any further loss of function or loss of range of motion due to any pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  As there were no muscle spasms, the examiner stated that there was no guarding that was severe enough for any lordosis or abnormal kyphosis.  In regards to possibly associated neurologic abnormalities, the examiner restated that there was no bowel or bladder involvement.  Additionally, the examiner indicated that no radiculopathy of the upper extremities was provoked during the examination.  The examiner stated that a previous nerve conduction study was not necessarily conclusive for any radicular symptoms and the MRI findings showed no neural foraminal or central canal stenosis.  The examiner concluded that it was not at least as likely as not that the Veteran's paresthesias could be explained by his cervical spine complaints.

The Veteran's disability is rated as 20 percent disabling from November 17, 2009.  That date is the day the November 2009 VA examination was conducted.  A 20 percent rating is appropriate based on this evidence.  Because the Veteran's forward flexion of the cervical spine was shown to be 30 degrees or less (measured as limited to 30 degrees), a 20 percent rating is warranted which has already been assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).

An even higher rating is not warranted from November 17, 2009 as the evidence does not show that the Veteran's forward flexion is limited to 15 degrees or less.  Although the Veteran has painful motion, the pain was at the end of the motion.  The examiner noted that the Veteran's repetitive motion was without any further loss of function or loss of range of motion due to any pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Thus, flexion limited to 15 degrees or less is not approximated even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Additionally, the evidence does not show that unfavorable ankylosis of the cervical spine or entire spine exists.  Moreover, incapacitating episodes having a total duration of at least 4 weeks during in a 12-month period have not been shown.  (Consideration of incapacitating episodes resulting from intervertebral disc syndrome is appropriate because the examiner appeared to consider the Veteran's degenerative disc disease to be part of the service-connected disability.)  The VA examiner expressly noted that there had been no incapacitating episodes at all.  Although the Veteran indicated that he self prescribes bed rest, the medical professional who reviewed the claims file and examined the Veteran did not find evidence of incapacitating episodes, at least as defined by the rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  Incapacitating episodes require the bed rest to be prescribed by a physician.  Furthermore, a separate rating for associated objective neurologic abnormalities is not warranted.  Bowel and bladder involvement was expressly found to not exist.  Although the Veteran reports symptoms of pain radiating to the right upper extremity, the VA examiner explicitly considered whether there was radiculopathy and determined that the evidence showed that a diagnosis should not be made in that regard.  Thus, there are no separate objective neurologic abnormalities for which to assign a separate disability rating.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).  In any event, the Veteran is already service connected for right arm radial nerve neuropathy.  Consequently, a rating in excess of 20 percent is not warranted from November 17, 2009.

The evidence tends to show that the Veteran's service-connected cervical spine disability worsened to even a greater degree earlier than the November 17, 2009 VA examination.  Although the March 2008 report from Mountain Land did not set forth the Veteran's range of motion of the cervical spine in terms of degrees, the noted percentages are useful to approximating his range of motion at that time.  For instance 20 percent of normal forward flexion of the cervical spine would equate to forward flexion to 9 degrees.  Extension, lateral flexion, and rotation were also decreased.  The limitation to 9 degrees of forward flexion is even more limiting than the 30 degrees measured at the time of the November 2009 VA examination.  Because the March 2008 report represents evidence that the Veteran's disability worsened, a 30 percent rating (for forward flexion to 15 degrees or less) is warranted from that time until November 17, 2009, when the limitation of forward flexion was shown to be not as severe.  The Mountain Land report is dated March 24, 2008.  However, the report notes that the Veteran was examined on March 20, 2008.  Thus, the 30 percent rating is effective from March 20, 2008.

Prior to March 20, 2008, the evidence does not show that a rating in excess of the initially assigned 10 percent is warranted for degenerative arthritis of the cervical spine based on limitation of motion.  The Veteran had normal forward flexion at the time of the August 2006 VA examination.  Although the Veteran experienced painful forward flexion, the pain was exhibited at the end of the range of motion (45 degrees) and the VA examiner further stated that the range of motion was not further limited by repetitive use, pain fatigue, weakness, lack of endurance, or incoordination.  Thus, forward flexion did not approximate a limitation to 30 degrees or less even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Additionally, the combined range of motion of the cervical spine was not 170 degrees or less.  Nevertheless, the August 2006 VA examiner expressly noted that x-rays showed that the Veteran had loss of lordosis of the cervical spine consistent with muscle spasms.  Although muscle spasms were not seen during subsequent rating periods, this type of evidence raises at least a reasonable doubt that the Veteran's disability resulted in muscle spasm severe enough to cause an abnormal spin contour.  Therefore, when reasonable doubt is resolved in favor of the Veteran, the Board finds that his cervical spine disability as likely as not resulted in muscle spasm severe enough to cause an abnormal spin contour.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a (Diagnostic Code 5242).  Accordingly, a 20 percent rating is warranted from January 1, 2007.

An even higher rating is not warranted from January 1, 2007 because incapacitating episodes having a total duration of at least 4 weeks during in a 12-month period were not shown prior to March 20, 2008.  The August 2006 VA examiner expressly noted that there had been no incapacitating episodes at all.  As noted previously, although the Veteran referred to self prescribed bed rest, the November 2009 VA examiner did not find evidence of incapacitating episodes, at least as defined by the rating criteria.  Moreover, the treatment records from Hill AFB do not show that bed rest was prescribed by a physician even when the Veteran was seen for complaints of neck pain.  Thus, despite the Veteran's characterization of his circumstances as being prescribed bed rest, this is not supported by the record.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  Furthermore, similar to the analysis noted above, a separate rating for associated objective neurologic abnormalities is not warranted during this rating period.  The Veteran has consistently reported experiencing pain radiating to his right upper extremity.  However, no diagnosis of radiculopathy or other neurologic abnormality was made.  The November 2009 VA examiner was the only medical professional who squarely addressed the matter finding that a diagnosis could not be made based on the evidence.  In any event, the Veteran has already been awarded service connection for right arm radial nerve neuropathy from January 1, 2007.  Therefore, a separate rating for an objective neurologic abnormality is not warranted at any point during the claim process.  

In sum, a 20 percent rating (and no higher) is warranted from January 1, 2007, to March 20, 2008.  A 30 percent rating (and no higher) is warranted from March 20, 2008, to November 17, 2009.  Lastly, a rating in excess of 20 percent is not warranted from November 17, 2009.  

(The Board notes that because of the Veteran's dynamic symptoms, the third stage, for which a 20 percent rating is in effect, is less than the previous stage (30 percent).  Because the Veteran's disability rating was never reduced below the level that was originally appealed, the reduction procedures of 38 C.F.R. § 3.105(e) are not for application.  See Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010) (citing O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007)).)


E. Status-Post Left Knee Surgery

The Veteran's service-connected status-post left knee surgery has been evaluated on the basis of limitation of motion.  Diagnostic Codes 5260 and 5261 pertain to limitation of flexion and extension of the leg.  A noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2010).)

The Veteran states that this disability results in painful motion with cracking, popping, and swelling.  He believed he had arthritis in the knee.  At his hearing, the Veteran testified that he believes he does have instability in the left knee, but not very often and not side to side.  He used to wear a brace but not anymore.

The Veteran underwent a general physical VA examination in August 2006.  It was noted that he had a history of left knee surgery to address a torn meniscus.  The Veteran reported that his symptoms included pain, weakness, stiffness, swelling, giving way, locking, and clicking.  The Veteran had full range of motion with flexion to 140 degrees and extension to zero degrees.  It was also noted that range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Examination revealed no heat, redness, swelling, effusion, drainage, or locking pain.  The examiner expressly stated that the medial and collateral ligaments were stable to varus and valgus stress tests, and drawer and McMurray tests were within normal limits.  X-rays of the left knee were normal with no arthritic changes, fractures, or lesions.  A diagnosis of status-post left knee surgery was provided.

In March 2008, the Veteran was seen at Hill AFB with a complaint of left knee pain.  He was evaluated by Mountain Land that month.  It was noted that the Veteran had decreased motion of the left knee with flexion to 82 degrees and lacking 15 degrees of extension.  The Veteran had pain under the patella that indicated patellofemoral disorder.  

Pursuant to the Board's July 2009 remand, the Veteran underwent additional VA examination in November 2009.  A history of a left knee meniscectomy was noted.  The Veteran reported experiencing intermittent knee pain greater on the left and locking on occasion, particularly with activity.  Range of motion testing showed flexion to 110 degrees.  However, the examiner noted that pain began at 90 degrees of flexion.  Extension was to zero degrees without pain.  There was no change in range of motion testing during repetitive motion, and no additional loss of ranges of motion due to pain, weakness, endurance, fatigue, or incoordination.  The left knee was stable to valgus, varus, anterior drawer, and McMurray testing.  The examiner noted that the Veteran described pain with passive motion for stabilization testing, but it was out of proportion to the actual examination because it should not actually cause pain if one does not have any torn ligaments.  The diagnosis was left knee patellofemoral pain syndrome with meniscectomy.  

In the December 2009 addendum, the examiner restated the findings of the November 2009 examination.  The examiner expressly stated that there was no subluxation or laterally instability attributable to the knee.  It was again noted that there was no further complication or further loss of function due to the DeLuca criteria.  The examiner noted that it was not necessary to obtain additional x-rays.  Lastly, the examiner recalled that there was a scar on the left knee that was arthroscopic in nature and would require three port holes each.  The examiner noted that the Veteran did not have a complaint regarding the scar during the examination.

The AMC established three rating stages for the Veteran's service-connected left knee disability as set forth on the title page.  The evidence of record establishes that ratings in excess of those already assigned are not warranted for each stage.  The Board does find that the 20 percent rating, currently effective from March 24, 2008, should be made effective March 20, 2008.  Although the Mountain Land report on which the 20 percent rating is based was dated March 24, 2008, the examination was conducted on March 20, 2008.  Thus, the earlier effective date is warranted.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.155 (2010).

From January 1, 2007, to March 20, 2008, the evidence does not show that a compensable rating was warranted for limitation of motion of the left knee.  The August 2006 VA examination showed that the Veteran had full range of motion without any additional functional loss on account of painful motion or other factors.  His left knee was essentially normal in this regard.  The Veteran's motion of the left knee did not approximate flexion limited to less than 60 degrees or extension limited to more than 5 degrees even with consideration of painful motion or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Therefore, a compensable rating is not warranted for this rating period for limitation of motion.

The Board notes that a 10 percent rating is assignable for limitation of motion to a noncompensable degree when arthritis is present in a major joint and there are findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003).  Although the Veteran stated at his hearing that he thought he has arthritis, this is not shown by the medical evidence of record.  X-ray evidence in August 2006 explicitly showed that there were no arthritic changes.  Additionally, none of the medical professionals who addressed the Veteran's left knee problems indicated that he had arthritis.  The August 2006 VA examiner, the March 2008 Mountain Land examiner, and the November 2009 VA examiner characterized the disability as a status-post surgical disability or a patellofemoral problem.  Arthritis had not been diagnosed.  The Board does not find that a diagnosis of arthritis is the type of diagnosis that a lay person without the requisite medical expertise and clinical findings can make.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the Veteran's case, Diagnostic Code 5003 is not for application.

The March 2008 report from Mountain Land shows that the Veteran's left knee disability worsened.  Flexion of the left knee, although no longer normal (limited to 82 degrees), still did not approximate a compensable level of limitation of motion.  Extension worsened to 15 degrees which equates to a 20 percent rating under Diagnostic Code 5261.  The report did not indicate that painful motion or other factors caused functional loss to a greater degree than what was measured.  The August 2006 and November 2009 VA examiners both addressed painful motion and other DeLuca factors.  They both indicated that there was no additional functional loss.

The Board notes that VA's General Counsel has issued a precedential opinion that provides for the possible assignment of separate disability ratings for limitation of flexion and limitation of extension involving the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, the General Counsel said that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Although the Veteran's limitation of extension of the left knee worsened to the level of 20 percent disabling as evidenced by the March 2008 report, his limitation of flexion was at a noncompensable level.  Thus, separate ratings are not warranted during that rating period.

The November 17, 2009 VA examination report shows that the Veteran's left knee disability was not as bad as at the time of the March 20, 2008 report.  Extension was shown to be normal again without any evidence of pain.  Flexion was also not limited to a compensable level at 110 degrees.  Even when flexion was measured to where pain was experienced, the 90 degrees does not equate to a noncompensable level.  Additionally, as noted previously, the VA examiner indicated that there was no change in range of motion testing during repetitive motion, and no additional loss of ranges of motion due to pain, weakness, endurance, fatigue, or incoordination.  Even so, the Veteran has already been awarded a 10 percent rating from November 17, 2009.  A higher rating based on limitation of motion of the left knee is not warranted for this rating stage.

Additionally, disabilities of the knee may be evaluated under Diagnostic Code 5257 for "recurrent subluxation or lateral instability."  The criteria for that diagnostic code provide for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability, which is the maximum schedular rating for this type of disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257). 

Although the Veteran indicated at his hearing that he believed he had some instability in the left knee, the medical evidence weighs against his lay statement on the matter.  Both the August 2006 and November 2009 VA examiners conducted various tests to determine whether there was instability.  All the tests were normal and the left knee was considered to be stable.  The November 2009 VA examiner expressly stated in the addendum that there was no subluxation or lateral instability.  It was explained that the pain reported during the instability testing was out of proportion.  Given that two medical professionals determined that the left knee was stable based on clinical testing, the Board finds that a rating under Diagnostic Code 5257 is not warranted during any of the rating periods.

Additionally, a higher rating is not warranted under other diagnostic codes pertaining to the knee because the evidence does not show that there is related ankylosis, dislocated cartilage, or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5258, 5262).

The Board also finds that a separate rating is not warranted for any associated surgical scar on the left knee.  The evidence of record does not show that a left knee scar has caused any impairment and the Veteran has not reported any problems concerning a scar.  The November 2009 VA examiner did not indicate that there was any problem with the left knee surgical scar in the addendum.  Therefore, a separate rating is not warranted.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7800-7805) (2010).

In sum, a compensable rating is not warranted for service-connected status-post left knee surgery for the rating period from January 1, 2007, to March 20, 2008; a rating in excess of 20 percent is not warranted for the rating period from March 20, 2008, to November 17, 2009; and a rating in excess of 10 percent is not warranted for the rating period from November 17, 2009.

(The Board notes that because of the Veteran's dynamic symptoms, the third stage, for which a 10 percent rating is in effect, is less than the previous stage (20 percent).  Because the Veteran's disability rating was never reduced below the level that was originally appealed, the reduction procedures of 38 C.F.R. § 3.105(e) are not for application.  See Hamer, 24 Vet. App. at 61-62; O'Connell, 21 Vet. App. at 94.)

F. Status-Post Right Knee Surgery

The Veteran states that this disability also results in painful motion although not as severe as the left knee.  The VA examination in August 2006 also addressed the right knee.  It was noted that he had a history of right knee surgery to address a torn meniscus.  The Veteran reported that his symptoms included pain, weakness, stiffness, swelling, giving way, locking, and clicking.  The Veteran had full range of motion with flexion to 140 degrees and extension to zero degrees.  It was also noted that range of motion was no limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Examination revealed no heat, redness, swelling, effusion, drainage, or locking pain.  The examiner expressly stated that the medial and collateral ligaments were stable to varus and valgus stress tests, and drawer and McMurray tests were within normal limits.  X-rays of the right knee were normal with no arthritic changes, fractures, or lesions.  A diagnosis of status-post right knee surgery was provided.

In March 2008, the Veteran was seen at Hill AFB with a complaint of right knee pain.  He was evaluated by Mountain Land that month.  It was noted that the Veteran had decreased motion of the right knee with flexion to 124 degrees and lacking 5 degrees of extension.  The Veteran had pain under the patella.  

Pursuant to the Board's July 2009 remand, the Veteran underwent additional VA examination in November 2009.  A history of a right knee meniscectomy was noted.  The Veteran reported experiencing intermittent knee pain less on the right, particularly with activity.  Range of motion testing showed nearly normal flexion to 135 degrees without pain.  Extension was to zero degrees without pain.  There was no change in range of motion testing during repetitive motion, and no additional loss of ranges of motion due to pain, weakness, endurance, fatigue, or incoordination.  The right knee was stable to valgus, varus, anterior drawer, and McMurray testing.  The examiner noted that the Veteran described pain with passive motion for stabilization testing, but it was out of proportion to the actual examination because it should not actually cause pain if one does not have any torn ligaments.  The diagnosis was right knee meniscectomy.  

In the December 2009 addendum, the examiner restated the findings of the November 2009 examination.  The examiner expressly stated that there was no subluxation or laterally instability attributable to the knee.  It was again noted that there was no further complication or further loss of function due to the DeLuca criteria.  The examiner noted that it was not necessary to obtain additional x-rays.  Lastly, the examiner recalled that there was a scar on the right knee that was arthroscopic in nature and would require three port holes each.  The examiner noted that the Veteran did not have a complaint regarding the scar during the examination.

The AMC established two rating stages for the Veteran's service-connected right knee disability as set forth on the title page.  The evidence of record establishes that ratings in excess of those already assigned are not warranted for either stage.  The Board does find that the 10 percent rating, currently effective from March 24, 2008, should be made effective March 20, 2008.  Although the Mountain Land report on which the 10 percent rating is based was dated March 24, 2008, the examination was conducted on March 20, 2008.  Thus, the earlier effective date is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.155.

Similar to the left knee analysis, from January 1, 2007, to March 20, 2008, the evidence does not show that a compensable rating was warranted for limitation of motion of the right knee.  The August 2006 VA examination showed that the Veteran had full range of motion without any additional functional loss on account of painful motion or other factors.  His right knee was essentially normal in this regard.  The Veteran's motion of the right knee did not approximate flexion limited to less than 60 degrees or extension limited to more than 5 degrees even with consideration of painful motion or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Therefore, a compensable rating is not warranted for this rating period for limitation of motion.  Also similar to the left knee, Diagnostic Code 5003 is not for application as the evidence does not show that the Veteran has arthritis of the right knee.

The March 2008 report from Mountain Land shows that the Veteran's right knee disability worsened.  Flexion of the right knee, although no longer normal (limited to 124 degrees), still did not approximate a compensable level of limitation of motion.  Extension worsened to 5 degrees, which equates to a noncompensable rating under Diagnostic Code 5261.  The report did not indicate that painful motion or other factors caused functional loss to a greater degree than what was measured.  The August 2006 and November 2009 VA examiners both addressed painful motion and other DeLuca factors.  They both indicated that there was no additional functional loss.  Even so, a rating of 10 percent has already been awarded for limitation of extension from March 20, 2008.  Thus, the noncompensable limited motion exhibited is already contemplated by the 10 percent rating that has been awarded.  An even higher rating is not warranted for limitation of motion of the right knee based on this evidence.  Moreover, as neither limitation of flexion or limitation of extension rose to a compensable level, separate ratings are not warranted for both limited flexion and extension.  See VAOPGCPREC 9-2004.

The November 17, 2009 VA examination report shows that the Veteran's right knee disability was not as bad as at the time of the March 20, 2008 report.  Extension was shown to be normal again without any evidence of pain.  Flexion was also not limited to a compensable level at 135 degrees without pain.  Additionally, as noted previously, the VA examiner indicated that there was no change in range of motion testing during repetitive motion, and no additional loss of ranges of motion due to pain, weakness, endurance, fatigue, or incoordination.  Even so, the Veteran has already been awarded a 10 percent rating during this rating period.  A higher rating based on limitation of motion of the right knee is not warranted for this rating stage.  

In regards to instability, the Veteran did not contend that he had instability of the right knee as he did for the left knee.  In any event, both the August 2006 and November 2009 VA examiners conducted various tests to determine whether there 

was instability.  All the tests were normal and the left knee was considered to be stable.  The November 2009 VA examiner expressly stated in the addendum that there was no subluxation or lateral instability.  It was explained that the pain reported during the instability testing was out of proportion.  Given that two medical professionals determined that the right knee was stable based on clinical testing, the Board finds that a rating under Diagnostic Code 5257 is not warranted during any of the rating periods.

Additionally, a higher rating is not warranted under other diagnostic codes pertaining to the knee because the evidence does not show that there is related ankylosis, dislocated cartilage, or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5258, 5262).

The Board also finds that a separate rating is not warranted for any associated surgical scar on the right knee.  Similar to the left knee scar, the evidence of record does not show that a right knee scar has caused any impairment and the Veteran has not reported any problems concerning a scar.  The November 2009 VA examiner did not indicate that there was any problem with the right knee surgical scar in the addendum.  Therefore, a separate rating is not warranted.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7800-7805).

In sum, a compensable rating is not warranted for service-connected status-post right knee surgery for the rating period from January 1, 2007, to March 20, 2008, and a rating in excess of 10 percent is not warranted for the rating period from March 20, 2008.

G. GERD and Hiatal Hernia

As noted in the introduction, In July 2009, the Board granted an increase to a 30 percent (from 10 percent) rating for service-connected gall bladder removal with chronic diarrhea, effective from January 1, 2007.  

The regulations provide that certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2010).  Consequently, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  38 C.F.R. § 4.114.

When the Veteran was awarded service connection for gall bladder removal, GERD and hiatal hernia were included in the characterization of the disability.  He contends that a separate evaluation should be assigned for GERD and hiatal hernia.  Gall bladder removal is included in the group of disabilities that should not be combined with any other listed coexisting disease.  See 38 C.F.R. § 4.114, Diagnostic Code 7318.  Additionally, Diagnostic Code 7346 for hiatal hernia is included in the list of diseases that that do not lend themselves to separate disability evaluations.

As noted in the Board's July 2009 remand, the August 2006 VA examiner indicated that there should be no separate diagnosis for GERD and hiatal hernia because the diseases are related to each other.  Thus, GERD and hiatal hernia appear to be the same disability or at least encompass identical symptoms and would be evaluated under Diagnostic Code 7346.  Notably, that diagnostic code allows for as much as a 60 percent schedular rating.  Although separate ratings for gall bladder removal and GERD and hiatal hernia are not assignable, 38 C.F.R. § 4.114, a rating in excess of the 30 percent rating that has been awarded to the Veteran for gall bladder removal may be in order for GERD and hiatal hernia if shown by the evidence.  In sum, it is necessary to consider GERD and hiatal hernia separately (without combining separate ratings) in order to determine the predominant disability picture.

The rating criteria for Diagnostic Code 7346 are as follows:  a 60 percent rating is assigned for hiatal hernia where there are symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 10 percent 

rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (Diagnostic Code 7346).

In regards to GERD and hiatal hernia, the Veteran stated that he experiences reflux and esophagus problems, and that the condition is treated with antacids.  The August 2006 VA examiner commented on the symptomatology.  It was noted that the Veteran experienced related heartburn, reflux, and regurgitation.  The examiner expressly stated that the condition did not affect the Veteran's weight.  

Pursuant to the Board's July 2009 remand, the Veteran underwent additional VA examination in November 2009.  A history of GERD with an onset of 1992 was noted.  The Veteran reported that he experiences breakthrough episodes approximately once per month.  He feels like he aspirates foul, toxic junk.  It was noted that the Veteran had lost 25 pounds since retiring, but it was mainly from a reduction in alcohol use.  There was no melena.  The diagnosis was GERD/hiatal hernia.  In the December 2009 addendum, the examiner restated the findings.  The examiner characterized the Veteran's "breakthrough episodes" as mild in nature and that the symptoms are generally well controlled by Prilosec.  Additionally, there was no associated vomiting, weight loss, hematemesis, melena, anemia, dysphagia, pyrosis, or substernal arm or shoulder pain.

In consideration of this evidence, the Board finds that a rating of no more than 10 percent would be warranted for the Veteran's GERD and hiatal hernia.  Although the Veteran experiences some heartburn, reflux, and regurgitation, the symptoms are well controlled by Prilosec according to the November 2009 VA examiner.  Moreover, even when there is a "breakthrough episode," the symptoms are mild in nature according to the examiner.  The Veteran's symptomatology has not approximated "persistently recurrent epigastric distress" or "considerable impairment of health."  Thus, a 30 percent rating would not be warranted.  See 38 C.F.R. § 4.114 (Diagnostic Code 7346).  Furthermore, the symptomatology has not equated to symptom combinations of the type that are "productive of severe impairment of health."  The mild symptoms are contemplated by a 10 percent rating based on the rating criteria.

In view of this finding, the Veteran's service-connected gall bladder removal with chronic diarrhea is the predominant disability affecting the digestive system.  That disability has been determined to be 30 percent disabling.  Therefore, a higher rating is not warranted on account of the Veteran's GERD and hiatal hernia.  Additionally, a separate rating is not warranted without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 as discussed above.  See 38 C.F.R. §§ 4.113, 4.114.

H. Extra-Schedular

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected disabilities involving the right arm, right shoulder, lumbar spine, cervical spine, left knee, right knee, or digestive system have reflected so exceptional or unusual a disability picture as to warrant consideration of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria as addressed in the decision above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

I. Conclusion

The Board has evaluated the Veteran's service-connected disabilities on appeal for the rating periods in question.  See Fenderson, 12 Vet. App. at 126.  In reaching these determinations, the Board has considered the benefit-of-the-doubt doctrine and applied it where necessary.  Because the preponderance of the evidence is against the assignment of ratings in excess of those delineated above, that doctrine is not applicable in those instances.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

From January 1, 2007, to November 17, 2009, a 30 percent rating for right arm radial nerve neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 30 percent for right arm radial nerve neuropathy is denied.

From January 1, 2007, to November 17, 2009, a rating in excess of 10 percent for status-post right shoulder rotator cuff repair is denied.

From November 17, 2009, a rating in excess of 30 percent for status-post right shoulder rotator cuff repair is denied.

From January 1, 2007, to March 20, 2008, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

From March 20, 2008, to November 17, 2009, a 40 percent rating for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

From March 20, 2008, a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

From January 1, 2007, to March 20, 2008, a 20 percent rating for degenerative arthritis of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 1, 2007, to March 20, 2008, a rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.

From March 20, 2008, to November 17, 2009, a 30 percent rating for degenerative arthritis of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary awards.

From March 20, 2008, to November 17, 2009, a rating in excess of 30 percent for degenerative arthritis of the cervical spine is denied.

From November 17, 2009, a rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.

Entitlement to an effective date of March 20, 2008, for the award of a 20 percent rating for status-post left knee surgery, is granted, subject to laws and regulations governing the payment of monetary benefits.

From January 1, 2007, to March 20, 2008, a compensable rating for status-post left knee surgery is denied.

From March 20, 2008, to November 17, 2009, a rating in excess of 20 percent for status-post left knee surgery is denied.

From November 17, 2009, a rating in excess of 10 percent for status-post left knee surgery is denied.

Entitlement to an effective date of March 20, 2008, for the award of a 10 percent rating for status-post right knee surgery, is granted, subject to laws and regulations governing the payment of monetary benefits.

From January 1, 2007, to March 20, 2008, a compensable rating for status-post right knee surgery is denied.

From March 20, 2008, a rating in excess of 10 percent for status-post right knee surgery is denied.

A separate disability rating for GERD and hiatal hernia is denied.



REMAND

As discussed in the decision, the Veteran has a history of right shoulder rotator cuff repair.  At his August 2006 VA examination, it was noted that he had a scar on the right shoulder from the surgery.  The examiner measured the scar as 6 cm x .5 cm.  The examiner stated that the scar was level, nontender, and nondisfiguring, with no ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hypopigmentation, hyperpigmentation, or abnormal texture.

Although the Veteran has not expressly complained of any symptoms arising from the scar, whether a separate rating is warranted for the surgical scar on the right shoulder is an issue that has been reasonably raised by the record.  In the July 2009 remand, the Board instructed the prospective VA examiner to, in part, address any service-connected surgical scars.  The November 2009 VA examiner did address the surgical scars associated with the Veteran's service-connected knee disabilities.  However, no reference was made to the right shoulder scar.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In order to comply with the July 2009 remand, this issue must be remanded so that the Veteran's scar on the right shoulder can be evaluated.  The Board finds that the issue should be characterized as entitlement to a separate rating for a surgical scar associated with status-post right shoulder rotator cuff repair.  Because the November 2009 VA examination and addendum adequately assessed the musculoskeletal aspect of the Veteran's service-connected right shoulder disability, it is not necessary to remand that portion of the claim and the rating of the scar may be appropriately bifurcated as a separate issue.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his right shoulder surgical scar associated with service-connected status-post right shoulder rotator cuff repair.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Measure the scar and assess its severity, including whether it is deep, superficial, unstable, or painful on examination.  A complete rationale for all opinions should be provided.

2.  After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a separate rating for a surgical scar associated with status-post right shoulder rotator cuff repair.  Additionally, the AOJ should implement the awards as outlined in the decision above.  Should adjustment to the effective date for the 100 percent combined schedular rating that was previously granted be necessary, appropriate action should be taken.  Thereafter, the AOJ should address the question of entitlement to TDIU prior to the effective date of the schedular 100 percent rating, unless the 100 percent rating is granted by the AOJ from January 1, 2007.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


